Name: Directive 2000/30/EC of the European Parliament and of the Council of 6 June 2000 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Community
 Type: Directive
 Subject Matter: transport policy;  organisation of transport;  land transport;  technology and technical regulations
 Date Published: 2000-08-10

 Avis juridique important|32000L0030Directive 2000/30/EC of the European Parliament and of the Council of 6 June 2000 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Community Official Journal L 203 , 10/08/2000 P. 0001 - 0008Directive 2000/30/EC of the European Parliament and of the Councilof 6 June 2000on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the CommunityTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 71(1)(c) and (d) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) The growth of traffic presents all Member States with safety and environmental problems of a similar nature and seriousness.(2) It is in the interest of road safety, environmental protection and equitable competition that commercial vehicles should be used only if they are maintained to a high degree of technical roadworthiness.(3) In accordance with Directive 96/96/EC of 20 December 1996 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers(4), commercial vehicles undergo an inspection by an authorised body every year.(4) Article 4 of Directive 94/12/EC(5) provides for a multi-directional approach to the cost/effectiveness aspects of the measures intended to reduce the pollution caused by road transport; whereas the European "Auto-oil I" programme incorporated that approach and gave an objective assessment of all the most profitable measures in the fields of vehicle technology, fuel quality, monitoring and maintenance as well as non-technical measures, in order to reduce emissions by road transport.(5) In view of that approach, the European Parliament and the Council adopted Directive 98/70/EC(6), intended to improve fuel quality and, with a view to laying down stricter emission standards, Directive 98/69/EC(7), for private motor cars and light commercial vehicles and Directive 1999/96/EC(8) for heavy goods vehicles.(6) This Directive forms part of the same approach, but it would appear to be more effective from the point of view of environmental protection not at this stage to tighten the standards laid down for roadworthiness tests in Directive 96/96/EC but to provide for technical roadside inspections in order to ensure application of that Directive throughout the year.(7) The regulated annual roadworthiness test is in fact considered not to be sufficient to guarantee that commercial vehicles tested are in roadworthy condition throughout the year.(8) Effective enforcement through targeted additional technical roadside inspection is an important cost-effective measure to control the standard of maintenance of commercial vehicles on the road.(9) Roadside roadworthiness inspections should be carried out without discrimination on grounds of the nationality of the driver or of the country of registration or entry into service of the commercial vehicle.(10) The method of inspection selection should be based on a targeted approach, giving greatest effort to identifying vehicles that seem most likely to be poorly maintained and thereby enhancing the authorities' operational effectiveness and minimising the costs and delays to drivers and operators.(11) In the event of serious deficiencies in a vehicle inspected it must be possible to ask the competent authorities of the Member State in which the vehicle is registered or in which the vehicle was brought into service to take appropriate measures and inform the requesting Member State of any follow-up measures taken.(12) The measures necessary for implementing this Directive shall be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(9).(13) In accordance with the subsidiarity and proportionality principles as set out in Article 5 of the Treaty, the objectives of the proposed action, namely to establish a regime of roadside inspections of commercial vehicles circulating in the Community, cannot be sufficiently achieved by the Member States and can, therefore, by reason of the scale of the action be better achieved by the Community; this Directive does not go beyond what is necessary for that purpose,HAVE ADOPTED THIS DIRECTIVE:Article 11. In order to improve road safety and the environment, the purpose of this Directive shall be to ensure that commercial vehicles circulating within the territories of the Member States of the Community comply more fully with certain technical conditions imposed by Directive 96/96/EC.2. This Directive establishes certain conditions for roadside inspections of the roadworthiness of commercial vehicles circulating within the territory of the Community.3. Without prejudice to Community regulations, this Directive shall not, however, affect the Member States' right to carry out inspections not covered by this Directive or to check other aspects of road transport, in particular those relating to commercial vehicles. On the other hand, there is nothing to prevent a Member State, in the context of inspections not covered by the scope of this Directive, from checking the items listed in Annex I in places other than on the public highway.Article 2For the purposes of this Directive:(a) "commercial vehicle" shall mean those motor vehicles and trailers defined in categories 1, 2 and 3 of Annex I to Directive 96/96/EC;(b) "technical roadside inspection" shall mean an inspection of a technical nature, not announced by the authorities and therefore unexpected, of a commercial vehicle circulating within the territory of a Member State carried out on the public highway by the authorities, or under their supervision;(c) "roadworthiness test" shall mean a test of a vehicle's technical roadworthiness as provided for in Annex II to Directive 96/96/EC.Article 31. Each Member State shall introduce technical roadside inspections such as will achieve the objectives stated in Article 1 as regards commercial vehicles covered by this Directive, bearing in mind the national arrangements applicable to such vehicles under Directive 96/96/EC.2. Every technical roadside inspection shall be carried out without discrimination on grounds of the nationality of the driver or of the country of registration or entry into service of the commercial vehicle, bearing in mind the need to minimise the costs and delays entailed for drivers and operators.Article 41. A technical roadside inspection shall comprise one, two or all of the following aspects:(a) a visual assessment of the maintenance condition of the commercial vehicle when stationary;(b) a check on a recent roadside technical inspection report as referred to in Article 5 or on the documentation attesting to the vehicle's technical roadworthiness and in particular, in the case of a vehicle registered or put into service in a Member State, proof that the commercial vehicle has undergone a statutory technical roadworthiness test in accordance with Directive 96/96/EC;(c) an inspection for irregularities covering one, more than one or all of the items to be checked listed in Annex I, point 10.2. An inspection of the braking systems and exhaust emissions shall be carried out in accordance with the rules laid down in Annex II.3. Before carrying out an inspection of the items listed in Annex I, point 10, the inspector shall take into consideration the last roadworthiness certificate and/or a recent technical roadside inspection report which the driver may produce.The inspector may also take into consideration any other safety certificate issued by an approved body, presented, where appropriate, by the driver.Where these certificates and/or report prove that an inspection of one of the items listed in Annex I, point 10, has been carried out in the course of the preceding three months, that item shall not be checked again, except where justified in particular on the grounds of an obvious defect and/or irregularity.Article 51. The technical roadside inspection report relating to the inspection referred to in Article 4(1)(c) shall be drawn up by the authority or inspector having carried it out. A specimen report is contained in Annex I, point 10 of which contains a checklist. The authority or inspector must tick the relevant boxes. The report must be given to the driver of the commercial vehicle.2. If the authority or the inspector considers that deficiencies in the maintenance of a commercial vehicle may represent a safety risk such that, as regards the brakes in particular, further examination is justified, the commercial vehicle may be subjected to a more elaborate test at a testing centre in the vicinity, designated by the Member State, in accordance with Article 2 of Directive 96/96/EC.If it becomes clear that a commercial vehicle presents a serious risk to its occupants or other road users either during the roadside inspection referred to in Article 4(1) or during the more elaborate test referred to in the first subparagraph of this paragraph, use of that vehicle may be prohibited until the dangerous deficiencies discovered have been rectified.Article 6Every two years, before 31 March, Member States shall communicate to the Commission the data collected relating to the previous two years concerning the number of commercial vehicles checked, classified by category in accordance with Annex I, point 6 and by the country of registration, and the items checked and defects noted, on the basis of Annex I, point 10.The first data submitted shall cover a period of two years beginning on 1 January 2003.The Commission shall forward this information to the European Parliament.Article 71. Member States shall assist one another in applying this Directive. In particular, they shall provide each other with details of the office(s) responsible for carrying out the checks and of the names of contact persons.2. Serious deficiencies in a commercial vehicle belonging to a non-resident, in particular those resulting in a ban on using the vehicle, shall be reported to the competent authorities of the Member State in which the vehicle is registered or has been put into service by means of the specimen report in Annex I, without prejudice to the prosecution in accordance with the legislation in force in the Member States in which the deficiency was recorded.Without prejudice to Article 5, the competent authorities of the Member State in which a serious deficiency has been found in a commercial vehicle belonging to a non-resident may ask the competent authorities of the Member State in which the vehicle is registered or has been put into service to take appropriate measures with regard to the offender, for example submitting the vehicle to a further roadworthiness inspection.The competent authorities to which such a request is made shall notify the competent authorities of the Member State in which the deficiencies of the commercial vehicle were found of any measures taken with regard to the offender.Article 8Any amendments which are necessary to adapt Annex I or the technical standards defined in Annex II to technical progress shall be adopted in accordance with the procedure laid down in Article 9(2).Such amendments must not, however, result in the scope of this Directive being extended.Article 91. The Commission shall be assisted by the Committee on the Adaptation to Technical Progress set up pursuant to Article 8 of Directive 96/96/EC, hereinafter referred to as "the Committee".2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, in compliance with the provisions of Article 8 thereof.The period provided for in Article 5(6) of Decision 1999/468/EC shall be laid down as three months.3. The Committee shall adopt its rules of procedure.Article 10Member States shall draw up arrangements for the penalties applicable where a driver or operator fails to abide by the technical requirements verified on the basis of this Directive.They shall take all necessary measures to ensure that these penalties are enforced. The penalties thus provided for shall be effective, proportionate and dissuasive.Article 11Within a year of receiving the data referred to in Article 6 from the Member States, the Commission shall submit to the Council a report on the application of this Directive together with a summary of the results achieved.The first report shall cover the period of two years beginning on 1 January 2003.Article 121. The Member States shall bring into force the laws, regulations and administrative provisions necessary for them to comply with this Directive no later than 6 June 2002. They shall forthwith inform the Commission thereof.2. When the Member States adopt those measures they shall include references to this Directive or shall add such references on their official publication. The Member States shall lay down the manner in which such references shall be made.3. The Member States shall communicate to the Commission the texts of the provisions of national law that they adopt in the field governed by this Directive.Article 13This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 14This Directive is addressed to the Member States.Done at Luxembourg, 6 June 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentE. Ferro Rodrigues(1) OJ C 190, 18.6.1998, p. 10, and OJ C 116E, 26.4.2000, p. 7.(2) OJ C 407, 28.12.1998, p. 112.(3) Opinion of the European Parliament of 9 February 1999, (OJ C 150, 28.5.1999, p. 27), Council Common Position of 2 December 1999 and Decision of the European Parliament of 14 March 2000 (not yet published in the Official Journal). Council Decision of 13 April 2000.(4) OJ L 46, 17.2.1997, p. 1. Directive as amended by Commission Directive 1999/52/EC (OJ L 142, 5.6.1999, p. 26).(5) Directive 94/12/EC of the European Parliament and of the Council of 23 March 1994 relating to measures to be taken against air pollution by emissions from motor vehicles and amending Directive 70/220/EEC (OJ L 100, 19.4.1994, p. 42).(6) Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (OJ L 350, 28.12.1998, p. 58).(7) Directive 98/69/EC of the European Parliament and of the Council of 13 October 1998 relating to measures to be taken against air pollution by emissions from motor vehicles and amending Council Directive 70/220/EEC (OJ L 350, 28.12.1998, p. 1).(8) Directive 1999/96/EC of the European Parliament and of the Council of 13 December 1999 on the approximation of the laws of the Member States relating to measures to be taken against the emission of gaseous and particulate pollutants from compression ignition engines for use in vehicles, and the emission of gaseous pollutants from positive ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles and amending Council Directive 88/77/EEC (OJ L 44, 16.2.2000, p. 1).(9) OJ L 184, 17.7.1999, p. 23.ANNEX ISPECIMEN TECHNICAL ROADSIDE INSPECTION REPORT INCORPORATING A CHECKLIST(Directive 2000/30/EC)>PIC FILE= "L_2000203EN.000502.EPS">>PIC FILE= "L_2000203EN.000601.EPS">ANNEX IIRULES FOR TESTING AND/OR CHECKING BRAKING SYSTEMS AND EXHAUST EMISSIONS1. Specific conditions concerning brakesIt is required that every part of the braking system and its means of operation be maintained in good and efficient working order and be properly adjusted.The vehicle's brakes must fulfil the following braking functions:(a) for motor vehicles and their trailers and semi-trailers, a service brake capable of slowing down the vehicle and of stopping it safely, rapidly and efficiently, whatever its conditions of loading and whatever the upward or downward gradient of the road on which it is moving;(b) for motor vehicles and their trailers and semi-trailers a parking brake capable of holding the vehicle stationary, whatever its condition of loading, and whatever the upward or downward gradient of the road;2. Specific conditions concerning exhaust emissions2.1. Motor vehicles equipped with positive-ignition (petrol) engines(a) Where the exhaust emissions are not controlled by an advanced emission control system such as a three-way catalytic converter which is lambda-probe controlled:1. visual inspection of the exhaust system in order to check that there is no leakage;2. if appropriate, visual inspection of the emission control system in order to check that the required equipment has been fitted;3. after a reasonable period of engine conditioning (taking account of the vehicle manufacturer's recommendations) the carbon monoxide (CO) content of the exhaust gases is measured when the engine is idling (no load).The maximum permissible CO content in the exhaust gases must not exceed the following:- for vehicles registered or put into service for the first time between the date from which member States required the vehicles to comply with Directive 70/220/EEC(1) and 1 October 1986: CO must not exceed 4,5 % vol.,- for vehicles registered or put into service for the first time after 1 October 1986: CO must not exceed 3,5 % vol.(b) Where the exhaust emissions are controlled by an advanced emission control system such as a three-way catalytic converter which is lambda-probe controlled:1. visual inspection of the exhaust system in order to check that there are no leakages and that all parts are complete;2. visual inspection of the emission control system in order to check that the required equipment has been fitted;3. determination of the efficiency of the vehicle's emission control system by measurement of the lambda value and of the CO content of the exhaust gases in accordance with section 4.4. exhaust pipe emissions - limit values- measurement at engine idling speed:The maximum permissible CO content in the exhaust gases must not exceed 0,5 % vol.,- measurement at high idling speed (no load), engine speed to be at least 2000 min-1:CO content: maximum 0,3 % vol.,Lambda: 1 ± 0,03 or in accordance with the manufacturer's specifications.2.2. Motor vehicles equipped with compression ignition (diesel) enginesMeasurement of exhaust gas opacity with free acceleration (no load from idling up to cut-off speed). The level of concentration must not exceed(2) the following limit values of the coefficient of absorption:- naturally aspirated diesel engines = 2,5 m-1,- turbo-charged diesel engines = 3,0 m-1,or equivalent values where use in made of equipment of a type different from that complying with these requirements.Vehicles registered or put into service for the first time before 1 January 1980 are exempted from these requirements.2.3. Test equipmentVehicle emissions are tested using equipment designated to establish accurately whether the limit values prescribed or indicated by the manufacturer have been complied with.(1) Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehicles (OJ L 76, 6.4.1970, p. 1). Directive as last amended by Commission Directive 1999/102/EC (OJ 334, 28.12.1999, p. 43).(2) Council Directive 72/306/EEC of 2 August 1972 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in vehicles (OJ L 190, 20.8.1972, p. 1). Directive as last amended by Commission Directive 97/20/EC (OJ L 125, 16.5.1997, p. 2).